 KANSAS CITY TERMINAL ELEVATOR COMPANYKansas City Terminal Elevator Company and Ameri-can Federation of Grain Millers, AFL-CIO,Local Union No. 16. Case 17-CA-10693March 3, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMI:RMANUpon a charge filed on November 2, 1981, byAmerican Federation of Grain Millers, AFL-CIO,Local Union No. 16, herein called the Union, andduly served on Kansas City Terminal ElevatorCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 17, issued a com-plaint on November 18, 1981, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September15, 1981, following a Board election in Case 17-RC-9283,' the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about October 30,1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On November24, 1981, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On December 10, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December18, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. On Decem-ber 18, 1981, Respondent filed a motion to includean exhibit and a response in opposition to the Gen-Official notice is taken of the record in the representation proceed-ing, Case 17-RC-9283, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8. as amendedSee L TV Electrovsvems. Inc., 166 NL.RB 938 (1967), enfd 388 F2d 683(4th Cir 1968); Golden .4ge Beverage Co.. 167 NLRB 151 (1967). enfd. 415F.2d 26 (5th Cir 1969); lntertpe Co. v Penello, 269 F.Supp 573(D.C Va 1967); IFllenr Corp. 164 NLRB 378 (1967), enfd 197 F 2d 91(7th Cir. 1968); Sec 9(d) of the NL.RA, as amended260 NLRB No. 80eral Counsel's Motion for Summary Judgment. OnJanuary 18, 1982, Respondent filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause Respondent admits therefusal to recognize and to bargain with the Union,but asserts that the Union's certification was im-properly issued in Case 17-RC-9283 because theunit certified in that case is not appropriate.Respondent reiterates this contention in its re-sponse in opposition to the General Counsel'sMotion for Summary Judgment and further con-tends in its motion to include an exhibit that theBoard should take administrative notice of the tran-script of the underlying representation proceed-ing.2The General Counsel argues that, since Re-spondent admits the material allegations of thecomplaint, it is merely attempting to relitigateissues that were or could have been disposed of inthe underlying representation case. We agree withthe General Counsel.Our review of the record, including the recordof the underlying representation case (Case 17-RC-9283), reveals that the Regional Director forRegion 17 issued a Decision and Direction of Elec-tion on August 7, 1981, in which he found appro-priate a unit of all full-time and regular part-timeproduction and maintenance employees and theleadman employed by Respondent at its KansasCity Terminal Elevator No. 1, located at 5801 Bir-mingham Road, Kansas City, Missouri, but exclud-ing office clerical employees, temporary employ-ees, professional employees, guards and supervisorsas defined in the Act. In so doing, the Regional Di-rector rejected Respondent's contention that theonly appropriate unit should also include the full-time and regular part-time employees employed atits Elevator No. 2. Thereafter, Respondent filed atimely request for review of the Regional Direc-tor's decision contending that the unit should in-clude certain employees at its Elevator Nos. I and2 because, contrary to the Regional Director's find-ings, there is a high degree of interchange betweenthe employees of the two facilities, the employees2 Respondent's motiorn is herehb denied inasmuch as the transcript ofthat proceeding has already been made a part of the record as defined inSees 102 68 and 10)2 69(g) of the Act as noted in fn I of this Decision611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof both facilities have common supervision, and thetwo facilities, which are I mile apart, form a cohe-sive, functionally integrated and highly interdepen-dent operation. On September 2, 1981, by telegram,the Board denied Respondent's request for review.Pursuant to the Regional Director's direction, anelection was conducted on September 4, 1981, inthe unit found appropriate. The tally of ballots in-dicated eight votes for, and six votes against, theUnion and there were no challenged ballots. OnSeptember 15, 1981, the Regional Director forRegion 17 issued a Certification of Representative.On or about September 29, 1981, the Union, byletter, requested Respondent to recognize theUnion and to bargain collectively with it as the ex-clusive representative of its employees in the ap-propriate unit. In its answer to the complaint andin its response to the Notice To Show Cause, Re-spondent admits that it refused and continues torefuse to recognize and to bargain with the Union.Further, Respondent concedes in its response tothe Notice To Show Cause that it does not seek tosubmit further evidence in support of its position.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.:All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FAC II. I THE BUSINESS OF RESPONDI)NTRespondent is a Missouri corporation engaged inthe operation of grain elevators at two facilities lo-cated in Kansas City, Missouri, including a facilitylocated at 5801 Birmingham Road, Kansas City,Missouri. Respondent in the course and conduct ofits business operations within the State of Missouriannually purchases goods and services valued in: Sec Prtshurgh Plat, Glauss Co v. N L. RB.. .313 U S 146, Ih2 (1941).Rules and Regulalions of the Board. Sees. 102 67(f) and 102 69(c)excess of $50,000 directly from sources located out-side the State of Missouri.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.1i. THE I.ABOR ORGANIZATION INVOLVEDAmerican Federation of Grain Millers, AFL-CIO, Local Union No. 16, is a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE UN1FAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees and leadmen em-ployed by Respondent at its Kansas City Ter-minal Elevator No. 1, located at 5801 Birming-ham Road, Kansas City, Missouri, excludingoffice clerical employees, temporary employ-ees, professional employees, guards and super-visors as defined in the Act.2. The certificationOn September 4, 1981, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 17, designated theUnion as their representative for the purposes ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 15, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 29, 1981,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 30, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-612 KANSAS CITY TERMINAI. El.EVAT()R COMPANYsentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 30, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal. Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. TIHE }FI-Ft.CT OF THIi UNFAIR L.AHORPRACTICI S UPON COMMlIRCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I., above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. FHI Ri-Ni I)\Having found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and.upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Cornmerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC LUSIONS o0 LAWi. Kansas City Terminal Elevator Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. American Federation of Grain Millers, AFL-CIO, Local Union No. 16, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees and leadmen employedby Respondent at its Kansas City Terminal Eleva-tor No. 1, located at 5801 Birmingham Road,Kansas City, Missouri, excluding office clerical em-ployees, temporary employees, professional em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since September 15. 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 30. 1981. andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Kansas City Terminal Elevator Company. KansasCity, Missouri, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with American Feder-ation of Grain Millers, AFL-CIO, Local UnionNo. 16, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees and leadmen em-ployed by Respondent at its Kansas City Ter-minal Elevator No. 1, located at 5801 Birming-ham Road, Kansas City, Missouri, excludingoffice clerical employees, temporary employ- DECISIONS OF NATIONAl. IABOR RELATIONS BOARDees, professional employees, guards and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Respondent's Elevator No. 1 facilitylocated at 5801 Birmingham Road copies of the at-tached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 17, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORD)R OF THENATIONAL LABOR RELA TIONS BOARDAn Agency of the United States GovernmentWE Wl l. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith American Federation of Grain Millers,AFL-CIO, Local Union No. 16, as the exclu-sive representative of the employees in thebargaining unit described below.WE Wlt l NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WIl.I, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees and lead-men employed by the Employer at itsKansas City Terminal Elevator No. 1, locat-ed at 5801 Birmingham Road, Kansas City,Missouri, excluding office clerical employ-ees, temporary employees, professional em-ployees, guards and supervisors as defined inthe Act.KANSAS CrTY TERMINAL ELEVATORCOMPANY614